DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-13 are currently being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (“Matsuoka”, US 2008/0201093 A1) in view of Wang et al. (“Wang”, US 2021/0284174 A1) and Kume et al. (“Kume”, US 2019/0337533 A1). 	1) Regarding claims 1 and 13, Matsuoka discloses a vehicle (Figs. 1-2) comprising driving assistance device that assists driving of the vehicle (Fig. 2), the driving assistance device comprising: 	a first detector (Fig. 2: acceleration pedal sensor 4) configured to detect a driver’s accelerator operation on an accelerator operator provided in the vehicle (¶0026; ¶0030); 	a second detector (Fig. 2: acceleration pedal sensor 5) configured to detect a driver’s brake operation on a brake operator provided in the vehicle (¶0026; ¶0030); 	a third detector (Fig. 2: obstacle detecting sensors 2a-b) configured to detect a surrounding situation of the vehicle (¶0026); 	a notification unit (Fig. 2: stimulation-provisioning determining portion 14) configured to perform notification for recognition of a risk associated with traveling of the vehicle present in the surrounding situation detected by the third detector to a driver of the vehicle (¶0029-31; Fig. 2). 	As per the limitation a determination unit configured to determine a degree of recognition of the risk by the driver based on a period of time from when the first detector no longer detects the accelerator operation to when the second detector detects the brake operation in response to the risk present in the surrounding situation detected by the third detector. 	Wang discloses, in claim 1; ¶0112-116 with reference to Fig. 4, the concept of determining driver’s risk identification based on the time when a accelerator is depressed (corresponding to no longer performing an accelerator operation) until a brake operation is detected to determine a risk level to assist drivers with understanding risk. 	While Wang does not explicitly apply the risk output to a notification decision feature to a driver based on the degree of risk level. 	Kume discloses, in abstract; ¶0003-4; Fig. 1-3 and 5-11, the concept of providing notifications based on the degree of risk to a driver. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of determining driver’s risk identification based on the time when an accelerator is depressed until a brake operation is detected to determine a risk level to assist drivers with understanding risk as taught by Wang, and the concept of providing notifications based on the degree of risk to a driver as taught by Kume, into the system as taught by Matsuoka, with the motivation to enhance the notification features of the system 	As per the limitation a control unit (Kume: Fig. 1: driver assistance ECU 1) configured to control the notification unit so that the notification according to the degree of recognition determined by the determination unit is performed (Kume: ¶0034-36). 	2) Regarding claim 2, Matsuoka, Wang and Kume teach wherein the control unit controls the notification unit so as to change a specification of the notification according to the degree of recognition determined by the determination unit (Kume: Figs. 3-9 with regard to the 1st risk level calculation and the 2nd risk level calculation determining the intensity of the provided notification). 	3) Regarding claim 3, Matsuoka, Wang and Kume teach wherein the third detector detects, as a surrounding situation of the vehicle, a situation ahead in an advancing direction of the vehicle (Matsuoka: ¶0002; ¶0026). 	4) Regarding claim 4, as per the limitation wherein when an operation amount of the accelerator operator corresponding to the accelerator operation detected by the first detector in response to the risk present in the surrounding situation detected by the third detector is equal to or less than a predetermined operation amount, the control unit controls the notification unit so that a timing of starting the notification is earlier than a reference timing. 	Matsuoka discloses, in ¶0041-42, the concept of determining a notification based on the amount of acceleration operation being detected. 	Kume discloses, in ¶0138, the concept of advancing the timing of a notification with respect to a default timing threshold. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate , the concept of determining a notification based on the amount of acceleration operation being detected, and the concept of advancing the timing of a notification with respect to a default timing threshold, with the motivation to enhance the notification features of the system. 	5) Regarding claim 10, Matsuoka, Wang and Kume teach wherein the notification unit comprises a vibrating element configured to vibrate a steering wheel of the vehicle (Matsuoka: Fig. 2: steering-vibrating generating actuator 9), and
 	the control unit controls the notification unit so as to change a vibration amount of the steering wheel caused by the vibrating element according to the degree of recognition determined by the determination unit (Kume: ¶0089-91; Fig. 9).
Allowable Subject Matter
Claim(s) 5-9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	EP 1607262 A1; EP 1609655 A2, system analyzing the surrounding of a vehicle and providing driver assistance based on detected accelerator and brake operations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684